DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
 
Response to Amendment
The Declaration under 37 CFR 1.132 filed 07/18/2022 is sufficient to overcome the rejection of claims 1-10, 12-16 and 20-23 based upon Hur et al. under 35 U.S.C. 102.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record fails to teach or suggest a microfluidic device for introducing exogenous material into a cell, comprising: a substrate including at least one flow channel, said at least one flow channel having opposed sidewalls, a width from one of said sidewalls to the other of said sidewalls, and a length perpendicular to the width, said substrate having a reference plane oriented along the width and length of the flow channel; at least a first array of posts, said first array of posts being oriented along a common axis across the width and perpendicular to a flow direction of a liquid in said flow channel; at least a second array of posts, said second array of posts being oriented along a common axis across the width of said flow channel and perpendicular to the flow direction of the liquid in said flow channel, said posts being configured to force the liquid, suspended cells, and exogenous material to go around the posts and alter direction of the liquid to cause an unsteady flow in the flow channel and thereby temporarily permeabilize a membrane of the cell in the flow channel, said posts having a thickness in the reference plane that is greater than a gap between adjacent posts in the first array along the width of the flow channel; and a plurality of electrodes positioned downstream of said first array of posts, each of said electrodes being configured to emit an electric field to facilitate introduction of the exogenous material into the cell while the membrane is permeabilized, said arrays and electrodes being oriented in an alternating configuration relative to one another along the length of the flow channel.
Claims 2-11, 13-16, 20-22 depend from claim 1.
Regarding claim 12, the prior art of record fails to teach or suggest a microfluidic device for introducing exogenous material into a cell, comprising: a substrate including a flow channel having opposed sidewalls, a width from one of said sidewalls to the other of said sidewalls, and a length perpendicular to the width, said substrate having a reference plane oriented along the width and length of the flow channel; at least a first array of posts, said first array of posts being oriented along a common axis across the width and perpendicular to a flow direction of the liquid in said flow channel; at least a second array of posts, said second array of -3-Application No. 16/458,019Amendment dated July 18, 2022Reply to Final Office Action of May 6, 2022posts being oriented along a common axis across the width of said flow channel and perpendicular to the flow direction of the liquid in said flow channel, said posts being configured to force the liquid, suspended cells, and exogenous material to go around the posts and alter direction of the liquid to cause an unsteady flow in the flow channel and thereby temporarily permeabilize a membrane of the cell in the flow channel, said posts having a thickness in the reference plane that is greater than a gap between adjacent posts in the first array along the width of the flow channel; at least one electrode positioned downstream of said posts, said at least one electrode being configured to emit an electric field to facilitate introduction of the exogenous material into the cell while the membrane is permeabilized; and at least one parallel flow channel, a portion of said at least one electrode residing in a sidewall separating the at least one parallel flow channels.
Claim 23 depends from claim 12.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J EOM whose telephone number is (571)270-7075. The examiner can normally be reached Monday-Friday (9:00AM-5:00PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on 5712721254. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J EOM/           Primary Examiner, Art Unit 1797